DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted 11 July 2019 has been entered.  After entry of the amendment claims 15-30 are currently pending in the application.

Specification
The disclosure is objected to because of the following informalities: Applicant needs to remove reference to the claims from the specification as it is improper.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, the use of the term “advantageously on average” renders the claim vague and indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Specification No. DE 102011007834 A1.
The reference teaches, in the abstract, a composition which comprises 5-90 wt.% of at least one inorganic binder, 0.1-10 wt.% of carbon black and 0.1-15 wt.% of carbon fibers.  The composition further comprises: 0.5-5 (preferably 1-2) wt.% of graphite and/or metal; at least one filler (5-90 wt.%); and 0-15 wt.% of auxiliaries and additives. The amount of the inorganic binder is 5-90 (preferably 10-50) wt.%. The inorganic binder is cement, preferably Portland cement, calcium aluminate cement, calcium sulfoaluminate cement, blast furnace cement, Portland composite cement and composite cement, calcium sulfate, preferably calcium sulfate hemihydrate, Pozzolana cement, calcium oxide or calcium hydroxide. The carbon black is an amorphous, powdery carbon black. The filler is silicon dioxide (at least 20 (preferably at least 50) wt.%) partially or completely coated with a conductive carbon layer.
The instant claims are obvious over the reference.
As for claim 15, the carbon black and carbon and the graphite meets the carbon component.  The cement meets the binding agent.  The silicon dioxide filler meets the loose particles.  The silicon dioxide filler which is at least partially coated with a conductive carbon layer meets the ay least partially coted loose particles. The amounts of the components overlap the claimed range of amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. While the reference does not recite how much of silicon dioxide filler surface is coated with the conductive carbon layer, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 16, the silicon dioxide particles of the reference are an example of a ceramic material.
As for claim 18, the reference teaches, in paragraph [0042], a size of from 0.1-0.4 mm, which falls within the claimed range.
As for claim 19, the reference teaches graphite.
As for claim 20, the reference teaches a conductive carbon layer and accordingly it would have been obvious to one of ordinary skill in the art to utilize any type of conductive carbon material such as graphite or graphene without producing any unexpected results absent evidence showing otherwise.
As for claim 21, the reference teaches in paragraph [0034] that graphite occurs naturally and that an example of a type preferably used is GHL 2 and GHL 95/15 and these types are believed to meet at least one of the forms recited in the claim.
As for claim 22, the inorganic binder is cement.
As for claim 23, the reference teaches 0.1-15 wt.% of carbon fibers which would meet the functional additive.  Also paragraphs [0045]-[0046] teaches various auxiliaries and additives such as thixotropic and/or water retention agents, plasticizers, accelerators, defoamers, stabilizers, air-entraining agents, hydrophobing agents, sulfate carriers, retarders and dust-reducing agents which could also meet the functional additive.  The amount ranges from 0 to 15% and the amount falls within the claimed range.
As for claim 24, the reference teaches fibers.  Further the reference teaches defoamers and thixotropic agents (i.e. thickening agent).
As for claim 25, paragraph [0075] teaches that the composition can be used as a ready-to-use filler, screed or floor leveling compound and therefore it is believed that it is capable of being used as a plaster.
As for claim 26, as the reference teaches that the composition may be used as a screed or floor leveling compound it would therefore be used for the formation of a construction element.
As for claim 30, the reference teaches a conductive carbon layer and accordingly it would have been obvious to one of ordinary skill in the art to utilize any type of conductive carbon material such as graphite or graphene without producing any unexpected results absent evidence showing otherwise.

Claims 15-19, 21-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over LeGrande et al (US Patent Application Publication No. US 2004/0028859 A1).
The reference teaches, in the claims, a coating composition having electrically conductive and electromagnetic radiation absorptive properties, comprising: (1) a water emulsion polymer binder; (2) a combination of carbon particles and metal coated lightweight particles dispersed in the binder; and (3) water.  The carbon particles comprise about 2.0 to about 20.0% by weight of the total coating composition and the metal coated particles comprise about 5.0 to about 55.0% by weight of the total coating composition.  The preferred carbon particles are graphite particles and carbon nanotubes. The graphite particles are preferably natural flake graphite. The metal coated particles are selected from the group consisting of ceramic microspheres, ceramic fibers, glass flakes, glass spheres, glass fibers, boron nitrite powder or flake and mica flakes.  According to paragraph [0037] the coating composition will typically contain about 2.0% to about 30.0% by weight of a first emulsion, preferably about 5.0% to about 20.0% by weight. The coating composition will typically contain about 15.0% to about 60.0% by weight of a second emulsion, preferably about 25.0% to about 50.0% by weight.
The instant claims are obvious over the reference.
As for claim 15, the carbon particles meets the carbon component.  The water emulsion polymer binder meets the binding agent.  The metal coated particles meet the loose particles. The amounts of the components overlap the claimed range of amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. While the reference does not recite how much of particles are metal coated, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 16, the metal coated particle may be a metal coated ceramic or glass material.
As for claim 17, the reference teaches that the metal coated particles may be a sphere.
As for claim 18, paragraph [0033], teaches that if microspheres are utilized as the metal particles the size ranges from 5 to 75 microns in diameter with a mean particle size of about 45 microns.
As for claim 19, the preferred carbon particles are graphite particles and carbon nanotubes.
As for claim 21, the graphite may be natural graphite.
As for claim 22, the binding agent is an emulsion including various polymer materials and this meets the synthetic materials and organic binding agents.
As for claim  23, the composition may further contain a surfactant and a defoamer (see the examples) and this would meet the functional additive.
As for claim 24, the reference teaches a defoamer.
As for claim 26, the composition may be used to coat a pipe, room or building (see the claims) thus the formation of a construction element.
As for claim 27, according to paragraph [0028] the coated particles may be hollow microspheres which meets the claimed hollow spheres.
As for claim 28, the emulsion may contain acrylates (see paragraph [0021]).

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided that the 112(b) rejection to claim 1 is overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
May 31, 2022